Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections to Claims for Minor Informalities
	Objection is made to claims 1 – 10 for minor informalities.  It is unclear why “Bobbin Paper Production Wastewater” is capitalized.  Is “Bobbin Paper” a propriety brand of paper?  

Objections to Specification for Minor Informalities
	Objection is made to the specification minor informalities.  It is unclear why “Bobbin Paper Production Wastewater” [0003] is capitalized.  Is “Bobbin Paper” a propriety brand of paper?  The phrase “bobbin paper” at [0002] suggests it is not.  Correction through the specification is required.

Rejection Based on Prior Art
	Claim 10 is rejected under 35 USC §103 as obvious over USP 10294136 to Phillips in view of USP 6312599 to Reid, by USP 20020139747 to Gantzer, USP 20130140232 to Fabiyi, and USP 20180002208 to Larsen.
	Phillips describes a biochemical reactor system comprising in order, a first “anoxic” zone vessel 14, an intermediate aerobic vessel 16 into which P and N nutrients 34,36 [paragraph bridging col 4 and col 5] are added, and a 2nd aerobic vessel 18 returning sludge back to the anoxic vessel 14 via a return line 28.  It would have been 

    PNG
    media_image1.png
    598
    847
    media_image1.png
    Greyscale

	USP 6312599 to Reid at claim 6 teaches that anoxic conditions are 0.1 - 0.3 mg/L dissolved oxygen.
	It would have been obvious to have added supplemental oxygen to the Phillips method to maintain anoxic conditions if influent wastewater was deficient in oxygen content, as shown for some wastewaters, e.g., wastewater from an anaerobic lagoon, as described by USP 20020139747 to Gantzer [0002] and as suggested by USP 20130140232 to Fabiyi describing addition of supplemental air to even an “anoxic” reactor ([0016] at “iii)”), or USP 20180002208 to Larsen, directed to pulp and paper industry wastewater, at [0018] and [0034].

Rejections Note Based on Prior Art
Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Per claim 1, it is unclear whether aerobic granular sludge “is inoculated” in both the adsorption tank and the biochemical reaction tank, or just in the biochemical reaction tank.  Regarding that inoculation, it is unclear with what microbiological inoculum the aerobic granular sludge “is inoculated.”  Moreover, given the following passage from the application at [0034],

    PNG
    media_image2.png
    158
    486
    media_image2.png
    Greyscale

It remains unclear whether the aerobic granular sludge is inoculated, as recited claim 1, by an unspecified inoculum, or whether it is the two tanks that are inoculated with the aerobic granular sludge.
	Per claim 5, it is unclear whether the recitation, “to recover fiber type substances and/or protein type substances,” is merely a statement of the motivation or purpose behind the full or partial “taking out” (sic, “removing”?) of aerobic granular sludge from the adsorption tank, or whether recovering “fiber type” or “protein type” substances therefrom is a positively recited step without which recovery no accused process could be held directly liable for offending claim 5.  Moreover, it is unclear on what substances not themselves “fibers” or “proteins” the claim-recited terms “fiber type substances” or “protein type substances” read.  Amendment to “fibers or proteins” would overcome this basis for rejection.

	Per claim 10, it is unclear whether the device necessarily must contain “Bobbin Paper Production Wastewater” or whether the device is not so structurally limited thereby but merely (i.e., non-limitingly) intended for use with such wastewater.
 
Discussion of Selected Prior Art 
USP 4568462 to Bohnke describes a two-stage [1/38] system comprising in order a 1st-stage comprising an adsorption tank receiving an industrial raw wastewater feed and an intermediate vessel (“intermediate clarifier”), and a 2nd-stage biochemical reaction vessel with RAS returned to feed to the activation basin.  Unlike claim 10 requiring a “sludge return pipe” from the biochemical tank to the adsorption tank, Brohnke’s sludge from the second stage is prohibited from entering the adsorption stage [1/45-50]. 

USP 8778135 to Li, USP 20120018374 to Sun, and USP 7875181 to Ong are cited of interest.

Bassin teaches it was known that extracellular polymeric substances (EPS) and microbial cells carry a negative charge, so the EPS matrix can function as an ion exchanger for Ca2+, Mg2+, heavy metals, and ammonium NH4+ (p5257-5258).  This step is an adsorption step.  Aerobic granular sludge adsorbs ammonium more effectively than activated sludge or anammox sludge. 

Zheng show that aerobic granular sludge adsorbs hydrophobic 17β-estradiol more effectively than activated sludge.  Seeding the biochemical reactor with aerobic granular sludge is implicitly or explicitly taught or suggested.

Zheng (“Physical and chemical …”) teaches that granular activated sludge cultivated in an SBR on sucrose produced stable granules with “excellent” settling ability.  Seeding the SBR biochemical reactor with aerobic granular sludge is implicitly or explicitly taught or suggested.

One or both Zheng references describe or suggest a starting period of 40 – 60 days, as recited in claim 8.
 
USP 5846425 to Whiteman teaches that industrial waters typically require addition of supplemental nitrogen and phosphorus for nutrient-requiring aerobic organisms to thrive.  A ratio of BOD:N:P of 100:5:1 is suggested (paragraph bridging col 13/14).   The placement of a separate tank into which N and P are added between an adsorption tank 

USP 5853589 to Desjardins discloses that SBR offer some advantages over continuous flow systems, e.g., offering a reactor that can be easily controlled “in-time” during an engineered sequence period elaborated to satisfy specific effluent standards in terms of C, P, and N removal.  See also USP 5395527.

While various elements of the claimed process are disclosed in the prior art, there does not appear to be sufficient evidence of motivation to combine those teachings to indicate the obviousness of the invention as a whole.

Per claim 2, the recited limitations appear to be conventional properties of bobbin paper wastewater.  Per claim 3, to the extent that the art may suggest alternatively an anoxic or unaerated adsorption tank followed by an aerobic granular sludge tank, the recited dissolved oxygen ranges are typical of those regimes.  Per claim 4, while hydraulic retention times is a known result effective processing variable and the optimization by routine experimentation is obvious without more, the specific combination of the recited HRT values would itself support the nonobviousness of claim 4 even if claim 1 were held to be obvious.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152